Title: To Alexander Hamilton from Adam Hoops, 5 July 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 5 July 1799
          
          I beg leave to mention to you the case of Levi Pearce, who has hitherto been attached to Capt Cochrans company, but is now annexed to Capt Reeds  Capt Cochran being entirely removed from Fort Jay where Pearce is to remain—He has received no pay since Joining Capt Cochran & but little Cloathing I wish to be instructed in what manner an arrangement may be made so that he may be supplied during the time it may be necessary for him to stay here & am with great Respect Sir Yr Mo Ob Srt
          
            A Hoops Mt
          
          Gen Hamilton
        